Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/01/2021 has been entered.

This office action is in response to the  request for continued examination and the amendment filed 06/01/2021.

Allowable Subject Matter
Claims 26, 29-32, 35-42 are  allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim  26  is  allowed over the prior art or record since the cited reference taken individually or in combination fails to particular disclose the following limitations:  “ determining which of the received instances of system information to use based on signal power and quality thresholds for the user equipment, and radio quality and power 

Claim  32  is  allowed over the prior art or record since the cited reference taken individually or in combination fails to particular disclose the following limitations:  
“determine which of the received instances of system information to use based on signal power and quality thresholds for the apparatus, and radio quality and power measurements” and in combination with other limitations recited as specified in claim 32.

Claim  38  is  allowed over the prior art or record since the cited reference taken individually or in combination fails to particular disclose the following limitations:  
“ signal, to one or more user equipment, a signal power and quality thresholds for the one or more user equipment to determine which of the legacy system information or the enhanced machine-type communication system information to use ” and in combination with other limitations recited as specified in claim 38.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG T HO whose telephone number is (571)272-3133.  The examiner can normally be reached on 7:30-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHUONG T HO/Primary Examiner, Art Unit 2412